DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 28, 2021 has been entered. Claims 1, 3-7, 9-16, 18-23 are pending in the application, claims 7, 9-16, 18-20 are withdrawn. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed November 23, 2020.
Claim Objections
Claims 1 are objected to because of the following informalities:  
Claim 1, line 17, “all the elongate bodies” should recite “all of the elongate bodies”.
Claim 1, lines 22, “elongate bodies” is missing an article and should recite “the elongate bodies”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gemborys (US 2016/0038648) in view of Yamashita (US 2014/0358122).
Regarding claim 1, Gemborys discloses a balloon catheter (20, Fig 1), the balloon catheter comprising: a balloon (24, Fig 1) having a coating (26a, Fig 5) on an outer surface (outer surface of the outer wall 50, Fig 6) of the balloon (See Fig 5), the coating that is fixed to an outer surface side (50, Fig 6) of the balloon (See Fig 5), the outer surface side of the balloon includes the outer surface of the balloon (50 includes the outer surface, Fig 6), an outer surface (outer surface of 26b, Fig 6) of a layer (26b, Fig 6) formed on the outer surface of the balloon, and an inside (inner surface of 26b, Fig 6) of the layer formed on the outer surface of the balloon (See Fig. 6); the balloon having an overlapping portion where portions (portions 52, 54, 56, 58, and 60, Fig 5) of the outer surface of the balloon overlap with each other when the balloon is folded in a deflated state (Para 0072) .
Gemborys is silent regarding a plurality of elongate bodies on an outer surface of the balloon; the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes; the plurality of elongate bodies having the fixed-side elongate bodies and the top-side elongate bodies are provided on portions of the outer surface of the balloon that overlap with each other at the overlapping portion; all the elongate bodies in the overlapping portion include the fixed-side elongate 
Yamashita teaches a balloon catheter (Para 0087), the balloon catheter comprising: a balloon having a plurality of elongate bodies on the outer surface of the balloon; the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes (Para 0013); the elongate bodies including fixed-side elongate bodies that are fixed to an outer surface side of the balloon (See Fig. 3B)
Modifying the coating disclosed by Gemborys to be the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes as taught by Yamashita would result in the plurality of elongate bodies having the fixed-side elongate bodies and the top-side elongate bodies are provided on portions of the outer surface of the balloon that overlap with each other at the overlapping portion; all the elongate bodies in the overlapping portion include the fixed-side elongate bodies that are fixed to the outer surface side of the balloon and the top-side elongate Attorney Docket No. bodies that are bent or broken from the fixed-side elongate bodies, the top-side elongate bodies being continuous with or independent of the fixed-side elongate bodies, and elongate bodies in an area other than the overlapping portion do not include the fixed-side elongate bodies that are fixed to the outer surface side of the balloon and the top-side elongate bodies that are bent or broken from the fixed-side elongate bodies, and the top-side elongate bodies being continuous with or independent of the fixed-side elongate bodies (As outlined in Para 0148 and 0171 of the instant application, the bending/breaking of the elongate bodies are result effective features that result from folding/pleating of the balloon. Thus 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating disclosed by Gemborys to be the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes as taught by Yamashita in order to have a coating having a morphological form of water-insoluble drugs of which the intravascular stenosis inhibitory effect in a lesion affected area is high (Para 0010).
Regarding claim 3, the modified invention of Gemborys and Yamashita discloses the top-side elongate bodies are continuous from the fixed-side elongate bodies, with a bent portion arranged between each of the fixed-side elongate bodies and the top-side elongate bodies (As seen in Fig 3B of Yamashita, the elongated bodies are close to one another. Therefore, any bent portions would be between adjacent the fixed-side elongate bodies).
Regarding claim 4, the modified invention of Gemborys and Yamashita discloses the top-side elongate bodies are independent of the fixed-side elongate bodies, and are not fixed to the outer surface side of the balloon but are held between a plurality of the fixed-side elongate bodies (See annotated Fig 3B below).

    PNG
    media_image1.png
    536
    874
    media_image1.png
    Greyscale

Regarding claim 5, the modified invention of Gemborys and Yamashita discloses the top-side elongate bodies have end portions in contact with the outer surface side of the balloon (See annotated Fig 3B below).

    PNG
    media_image2.png
    536
    874
    media_image2.png
    Greyscale

Regarding claim 6, the modified invention of Gemborys and Yamashita discloses the water-insoluble drug is rapamycin, paclitaxel, docetaxel, or everolimus (Para 0019 -Yamashita).
Regarding claim 21, the modified invention of Gemborys and Yamashita discloses the layer (26b, Fig 6 –Gemborys) formed on the outer surface of the balloon is a drug-containing coating layer (Para 0064, lines 8-14 –Gemborys), and wherein the balloon (24, Fig 1 –Gemborys) of the balloon catheter includes a hollow cylindrical straight portion and tapered portions on both sides of the hollow cylindrical straight portion, and the drug-containing coating layer is formed on at least an entirety of the hollow cylindrical straight portion of the balloon (See Fig 6 –Gemborys).
Regarding claim 22, the modified invention of Gemborys and Yamashita discloses the elongate bodies in the overlapping portion including the fixed-side elongate bodies that are fixed to the outer surface side of the balloon and the top-side elongate bodies that are bent or broken from the fixed-side elongate bodies are not exposed to an exterior in the deflated state of the balloon (As described in the rejection of claim 1, the bent/broken portions are within the overlapping portion which remain 
Regarding claim 23, Gemborys discloses a balloon catheter (20, Fig 1), the balloon catheter comprising: a balloon (24, Fig 1) having a coating (26a, Fig 5) on an outer surface (outer surface of the outer wall 50, Fig 6) of the balloon (See Fig 5), the coating that is fixed to an outer surface side (50, Fig 6) of the balloon (See Fig 5), the outer surface side of the balloon includes the outer surface of the balloon (50 includes the outer surface, Fig 6), an outer surface (outer surface of 26b, Fig 6) of a drug-containing layer (26b, Fig 6; Para 0064, lines 8-14) formed on the outer surface of the balloon, and an inside (inner surface of 26b, Fig 6) of the drug-containing layer formed on the outer surface of the balloon (See Fig 6); the balloon having an overlapping portion where portions (portions 52, 54, 56, 58, and 60, Fig 5) of the outer surface of the balloon overlap with each other when the balloon is folded in a deflated state (Para 0072) .
Gemborys is silent regarding a plurality of elongate bodies on an outer surface of the balloon; the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes; the plurality of elongate bodies having the fixed-side elongate bodies and the top-side elongate bodies are provided on portions of the outer surface of the balloon that overlap with each other at the overlapping portion; the elongate bodies in the overlapping portion being only the fixed-side elongate bodies that are fixed to the outer surface side of the balloon and the top-side elongate Attorney Docket No. bodies that are bent or broken from the fixed-side elongate bodies, the top-side elongate bodies being continuous with or independent of the fixed-side elongate bodies, and wherein the elongated bodies in the overlapping portion are not exposed to an exterior in the deflated state.
Yamashita teaches a balloon catheter (Para 0087), the balloon catheter comprising: a balloon having a plurality of elongate bodies on the outer surface of the balloon; the plurality of elongate bodies 
Modifying the coating disclosed by Gemborys to be the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes as taught by Yamashita would result in the a plurality of elongate bodies on an outer surface of the balloon; the plurality of elongate bodies having the fixed-side elongate bodies and the top-side elongate bodies are provided on portions of the outer surface of the balloon that overlap with each other at the overlapping portion; the elongate bodies in the overlapping portion being only the fixed-side elongate bodies that are fixed to the outer surface side of the balloon and the top-side elongate Attorney Docket No. bodies that are bent or broken from the fixed-side elongate bodies, the top-side elongate bodies being continuous with or independent of the fixed-side elongate bodies, and wherein the elongated bodies in the overlapping portion are not exposed to an exterior in the deflated state. (As outlined in Para 0148 and 0171 of the instant application, the bending/breaking of the elongate bodies are result effective features that result from folding/pleating of the balloon. Thus the elongated bodies with the same morphological from (Para 0013 –Yamashita) and subject to the folding/pleating (Para 0072 –Gemborys) would lead to the elongate bodies within the overlapping portions being bent/broken while the elongate bodies not within the overlapping portion not being bent/broken. Additionally, since the bent/broken portions are within the overlapping portion which remain overlapping in the deflated state, they would not be exposed to an exterior).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating disclosed by Gemborys to be the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes as taught by Yamashita in order to have a coating having a morphological form of water-insoluble drugs of which the intravascular stenosis inhibitory effect in a lesion affected area is high (Para 0010).
Response to Arguments
Applicant’s arguments regarding the combination of Yamashita and Arps have been fully considered but are moot in view of the current rejection that relies on Gemborys (US 2016/0038648) in view of Yamashita to teach the amended limitations. 
	Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                         /KEVIN C SIRMONS/ Supervisory Patent Examiner, Art Unit 3783